Citation Nr: 1520050	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

(A separate decision will be issued under a separate docket number for the appeal as to the whether clear and unmistakable error (CUE) was committed in the January 19, 2007 Board decision that denied a petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service between February 1978 and July 1978, as well as service during the Persian Gulf War from November 1990 to May 1991.  The Veteran also had service in the Alabama Army National Guard.  The Veteran died on January [redacted], 1998.  The Appellant is his widow.  

These matters come before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant had a hearing before a Decision Review Officer in October 2009.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The January 2007 Board decision that denied the Appellant's petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death was not appealed.

2.  The evidence received since the January 2007 Board decision is new and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision that denied the Appellant's petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence added to the record since the January 2007 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In a January 1999 rating decision, the AOJ denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The claim was denied on the basis that there was no showing that the Veteran's sole cause of death, Hodgkin's lymphoma, was incurred or aggravated during active military service or within one year of service.  The Appellant appealed the decision to the Board, and the Board denied the claim in a November 2000 decision.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims which vacated and remanded the Board's determination in June 2001.  The Board again denied service connection for the cause of the Veteran's death in a May 2002 decision.  She did not appeal the Board's decision, and the Board denied her motion for reconsideration in October 2002.  The Appellant also did not assert that there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 20.1000, 20.1100, 20.1400 (2002).

The Appellant filed a petition to reopen her claim in May 2003.  A July 2003 rating decision denied the petition, and the Appellant appealed to the Board.  A January 2007 Board decision denied the petition to reopen, on the grounds that no new and material evidence had been submitted.  The Appellant did not appeal the Board's decision, nor did she assert that the decision should be vacated or reconsidered, and the decision became final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 20.1000, 20.1100, 20.1400 (2006).

Applicable law provides that a claim that is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Appellant filed a petition to reopen in July 2007.  A July 2008 rating decision denied her petition to reopen on the grounds that no new and material evidence had been submitted.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the January 2007 denial, the evidence of record consisted of the claims file, service treatment records, VA medical records, statements from the Appellant, treatise evidence in the form of newspaper articles and medical articles, and the Veteran's death certificate.

Since January 2007, the Appellant submitted additional lay statements and additional medical treatise evidence related to cancer and depression.  Additionally, a VA opinion was obtained in October 2009 following the Appellant's Decision Review Officer Hearing.  The Appellant asserts that the service-connected posttraumatic stress disorder was manifested by depression which progressed to the point that the Veteran could not take care of himself and it thus played a role in his death.  She also submitted literature indicating that depression may impact the course of cancer and a person's ability to respond to treatment.  Another article indicated that cancer patients suffering from depressive symptoms had a higher death rate. 

This evidence is new, as it was received by VA after the issuance of the January 2007 Board decision and could not have been considered by prior decision makers.  Moreover, the evidence is material as it indicates that the Veteran's service-connected posttraumatic stress disorder may have contributed to the cause of the Veteran's death.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  For reasons described in further detail below, the underlying service connection claim requires additional development on remand.


ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for the cause of the Veteran's death is warranted.


REMAND

A VA medical record dated in May 1997 indicates the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) prior to his death.  Records pertaining to this eligibility determination are not of in the claims file.  Upon remand, the AOJ should attempt to obtain these records with the Appellant's assistance and incorporate them into the claims file.

The October 2009 VA report provided insufficient information to determine whether a grant of service connection for the cause of the Veteran's death is appropriate.  Specifically, the report did not address evidence in the service treatment records that is potentially supportive of the Appellant's claim.  

A March 1991 service treatment record shows the Veteran received treatment for chronic low back pain.  A June 1991 service record shows the Veteran continued to complain about his back pain, and also reported breaking out in a rash.  VA treatment records from March 1992 show the Veteran underwent a skin biopsy and was noted to have scattered foci of spongiosis with superficial perivascular and slightly lichenoid lympohistiocytic infiltrate with rare eosinophils.  The Veteran was diagnosed with pityriasis rosea.  It is unclear based on these manifestations whether the Veteran's Hodgkin's lymphoma manifested within one year of separation from service.

Additionally, the October 2009 VA report applied the incorrect legal standard in its discussion of whether the Veteran's service-connected posttraumatic stress disorder (PTSD) had a causal relationship with his Hodgkin's lymphoma.  Specifically, the report used the terms "caused by" and "a result of," whereas analysis on a secondary basis requires an opinion on aggravation.

Thus, an addendum opinion should be obtained to address this evidence as well as any outstanding records that may be incorporated into the claims file, and to utilize the correct legal standard for secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014) and given an opportunity to respond.

2.   Thereafter, forward the claims folder to a suitable examiner for an addendum opinion.  The written report must reflect that the claims file, to include this remand, was reviewed.  Based on review of the claims file, the examiner is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma first manifested during service or within one year of his separation from service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma was otherwise caused by or related to active duty service.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma was caused by his service-connected PTSD.

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma was aggravated (i.e., increased in severity) beyond its natural progression by his PTSD.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's Hodgkin's lymphoma found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

e.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected PTSD contributed to cause the Veteran's death (i.e., did it contribute substantially or materially; did it combine to cause death; did it aid or lend assistance to the production of death).  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Additionally, the examiner's attention is directed to the March 1991 service treatment record showing the Veteran received treatment for chronic low back pain, the June 1991 service record showing the Veteran continued to complain about his back pain, and also reported breaking out in a rash, and the VA treatment records from March 1992 showing the Veteran had scattered foci of spongiosis with superficial perivascular and slightly lichenoid lympohistiocytic infiltrate with rare eosinophils.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Appellant's claim.  If the claim remains denied, the Appellant should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


